Case 7:19-mj-01938 Document 1. Filed on 08/16/19 in TXSD Page 1 of 1

 

 

AO 91 (Rev 8/01) _ Criminal Complaint United States District
ete sgernnsag —

United States District Court AUG 1 6 2019

SOUTHERN DISTRICT OF “TEXAS mn |
McALLEN DIVISION wait J. Bradley, Claits

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Jeremias Chaneb-Pap

Case Number: M-19- / q3 3 -M

IAE YOB: 1982
Guatemala
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about August 14, 2019 in Starr County, in

the Southern ' District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near La Grulla, Texas, within the Southern District of Texas, the Attorney General of the United States and/or

the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the
United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

Jeremias Chaneb-Pap was encountered by Border Patrol Agents near La Grulla, Texas on August 14, 2019. The investigating agent
established that the defendant was an tndocumented alien and requested record checks. The defendant claims to have illegally entered
the United States on August 14, 2019, near Rio Grande City, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on June 27, 2019 through Houston, Texas. Prior to deportation/exclusion the defendant was
instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On February 13, 2018, the defendant was convicted of Accident Involving Injury and was sentenced to two (2) years
confinement.

Tee iy Ay sk krisnn, Pete on ®/16 }9

 

Continued on the attached sheet and made a part of this complaint: [_ ves [ x|No
a rot ie ge=
Sworn to before me and subscribed in my presence, ignaturé of Complainant -
August 16, 2019 A. Skarboszewski_. Border Patrol Agent

 

 

J Scott Hacker , U.S. Magistrate Judge “ (A ——

Name and Title of Judicial Officer Signafdre’of Audicial Officer

a]
